       2:17-cr-20037-JES-JEH # 490-3          Page 1 of 5                                     E-FILED
                                                              Thursday, 03 October, 2019 01:35:35 PM
                                                                         Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
              vs.                         )       Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )

   THE UNITED STATES OF AMERICA’S RESPONSE TO THE DEFENDANT’S
      SEALED MOTION IN LIMINE TO PRECLUDE THE TESTIMONY OF
               AND FOR A PRETRIAL RELIABILITY HEARING

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and hereby requests that the Court deny the Defendant’s Sealed Motion to

Preclude the Testimony of        and for a Pretrial Reliability Hearing. (R.238)

                                       RESPONSE

   1. The Court Has Already Decided This Issue

       On August 24, 2018, the defendant moved this Court to dismiss the “Other

Serious Acts of Violence” aggravating factor on the grounds that           testimony was

“false and unreliable.” (R.108) The United States opposed the motion, and the
       2:17-cr-20037-JES-JEH # 490-3           Page 2 of 5



defendant filed a reply. (R.150, 175) On December 11, 2018, this Court issued a text

order denying the defendant’s request for a pretrial hearing.1

       This Court’s initial ruling on this issue was correct, and there is no need to revisit

it here. Kovacs v. United States, 739 F.3d 1020, 1024 (7th Cir. 2014). As noted more fully

below, the defendant will have ample opportunity to cross-examine                and challenge

her testimony. Allowing the defendant two opportunities to conduct the same cross-

examination would improperly harass the witness, and would essentially reverse this

Court’s prior ruling that the defendant is not entitled to a preview of the United States’

evidence. (R.91 at 21)

   2. This Court Should Neither Preclude                 Testimony Nor Conduct A
      Reliability Hearing

       As he did in his first motion on this issue, the defendant argues that

testimony does not satisfy the “heightened reliability standard.” (R.238 at 12) As courts

have stated, “the heightened reliability standard in the Supreme Court’s death penalty

jurisprudence is actually a reminder that the decision to sentence a person to death

must be individualized. It is, in that sense, a call for heightened reliability in

ascertaining that this individual should be put to death.” United States v. Frank, 8 F.

Supp. 2d 253, 280 (S.D.N.Y. 1998) (citing United States v. Beckford, 964 F. Supp. 993, 997–

1000 (E.D. Va. 1997); United States v. Davis, 912 F. Supp. 938, 948–49 (E.D. La. 1996). This

individualized determination depends, in turn, on the jury receiving “more evidence,




       1This Court’s order correctly pointed out that this issue deals with testimony in the
penalty phase. The United States does not intend to call       in the guilt phase.
                                                2
       2:17-cr-20037-JES-JEH # 490-3            Page 3 of 5



not less.” United States v. Fell, 360 F.3d 135, 143 (2d Cir. 2004) (citing Gregg v. Georgia, 428

U.S. 153, 203-04) (1976) (original emphasis). “[T]he admission of more rather than less

evidence during the penalty phase increases reliability by providing full and complete

information about the defendant and allowing for an individualized inquiry into the

appropriate sentence for the offense.” United States v. Lee, 374 F.3d 637, 648 (8th Cir.

2004); see also United States v. Montgomery, 10 F. Supp. 801, 813-14 (W.D. Tenn. 2014);

United States v. Basciano, 763 F. Supp. 2d 303, 358 n. 41 (E.D.N.Y. 2011). Moreover, an

individualized sentencing determination “must permit consideration of the ‘character

and record of the individual offender and the circumstances of the particular offense as

a constitutionally indispensable part of the process of inflicting the penalty of

death . . . .” Lockett v. Ohio, 438 U.S. 586, 601 (1978).

       As the defendant concedes, evidence of unadjudicated crimes is admissible in the

penalty phase to support the aggravating factors. (R.238 at 12); see United States v. Corley,

519 F.3d 716, 724 (7th Cir. 2008) (citing Brown v. Dretke, 419 F.3d 365, 376-77 (5th Cir.

2005) (“admission of unadjudicated offenses in the sentencing phase of a capital trial

does not violate the eighth and fourteenth amendments,” nor does the Constitution

require “that unadjudicated extraneous offenses be proved beyond a reasonable

doubt”) and Lee, 274 F.3d at 494 (“the admission of evidence of unadjudicated prior

offenses at a capital sentencing hearing is constitutionally permissible and not

inherently prejudicial”)). That the defendant has a specific line-of-attack prepared for

his cross-examination of          does not change that analysis. The defendant will have

his opportunity to cross-examine            during the penalty phase. He should not be

                                                 3
       2:17-cr-20037-JES-JEH # 490-3       Page 4 of 5



allowed to subject an alleged victim of sexual assault to multiple cross examinations by

her alleged assailant. Cf. Fed. R. Evid. 412, advisory committee notes (noting “rule aims

to safeguard the alleged victim against the invasion of privacy, potential

embarrassment, and sexual stereotyping” and to “encourage[] victims of sexual

misconduct to institute and to participate in legal proceedings against alleged

offenders”). The defendant cites no authority that should cause the Court to reverse its

prior ruling on the issue.

       WHEREFORE, the United States respectfully requests that the Court deny the

Defendant’s Motion to Preclude the Testimony of           and for a Pretrial Reliability

Hearing.

Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                             /s/ James B. Nelson
Eugene L. Miller                                James B. Nelson
Assistant United States Attorney                Trial Attorney
201 S. Vine St., Suite 226                      Capital Case Section
Urbana, IL 61802                                United States Department of Justice
Phone: 217/373-5875                             1331 F. Street NW, Room 625
Fax: 217/373-5891                               Washington, DC 20004
eugene.miller@usdoj.gov                         Phone: 202/598-2972
                                                james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov

                                            4
       2:17-cr-20037-JES-JEH # 490-3        Page 5 of 5



                               CERTIFICATE OF SERVICE

       I hereby certify that on March 18, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to counsel of record.



                                          /s/ James B. Nelson
                                          James B. Nelson
                                          Trial Attorney
                                          Capital Case Section
                                          United States Department of Justice
                                          1331 F. Street NW, Room 625
                                          Washington, DC 20004
                                          Tel: (202) 598-2872
                                          james.nelson@usdoj.gov




                                             5
